In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals (1) from an order of the Family Court, Kings County (Olshansky, J.), dated November 7, 2005, and (2), as limited by her brief, from so much of an order of the same court, dated December 8, 2005, as granted the father permission to take the subject child out of the country during the child’s summer vacations provided that he give her 60 days’ notice and itinerary information.
Ordered that the appeal from the order dated November 7, 2005, is dismissed as abandoned, without costs or disbursements (see 22 NYCRR 670.8 [e]); and it is further,
Ordered that the order dated December 8, 2005 is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the mother’s contention, the Family Court providently exercised its discretion in permitting the father to take the child to their home country of Guyana during the child’s summer vacations, provided the father give 60 days’ notice and itinerary information to the mother. The award of visitation to a noncustodial parent is within the sound discretion of the hearing court, based upon the best interests of the child, and its determination will not be set aside unless it lacks a substantial basis in the record (see Matter of Herrera v O’Neill, 20 AD3d 422, 423 [2005]; Matter of Kachelhofer v Wasiak, 10 AD3d 366 [2004]). Here, the mother offered no proof that the father threatened to abscond with the child (see Matter of Hardy v Short, 244 AD2d 669, 670 [1997]; cf. Matter of Ish-Shalom v Wittmann, 19 AD3d 493 [2005]; Matter of Welsh v Lewis, 292 AD2d 536 [2002]). Mastro, J.P., Krausman, Fisher and Lifson, JJ., concur.